Citation Nr: 0422015	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-21 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for a 10 percent 
disabling service connected anterior cruciate ligament tear 
of the left knee.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Alexander I. Anurca, Jr., Law Clerk






INTRODUCTION

The appellant served on active duty from October 1987 to 
April 1988, and periods of active duty for training, 
including in November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an July 2002 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) at 
Detroit, Michigan, which denied an increased evaluation for a 
service connected anterior cruciate ligament tear of the left 
knee.

In various late submissions now contained in her claims 
folder, the appellant has asserted that she incurred a back 
disorder and a dental trauma disorder, secondary to the 
service-connected left knee disorder.  Because these matters 
have not been adjudicated by the RO, they are REFERRED for 
appropriate action.

Having carefully reviewed the record and in light of the 
applicable law, the Board finds that this appeal must be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on her part.

REMAND

The Board has determined that this matter must be remanded to 
ensure compliance with the Veterans Claims Assistance Act 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

As to the requirement that VA must notify a claimant of what 
evidence would substantiate a claim, it has been held that 
such cannot be accomplished by the issuance of a Statement or 
Supplemental Statements of the Case.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  It has also been held that VA must 
ensure strict compliance with the provisions of the VCAA. 
See, e.g., Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs 327 F.3d 1339 (Fed. Cir. 
2003); see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).

Pertinent to this matter, under 38 U.S.C. § 5103(a), as 
amended by VCAA, upon receipt of a complete or substantially 
complete application, VA shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided that is 
necessary to substantiate the claim.  As part of that notice, 
VA shall indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant. 

In this matter, while numerous statements of the case have 
been issued, the record does not indicate that the appellant 
has been advised pursuant to 38 U.S.C.A 
§ 5103(a) as to her left knee rating claim.  While a VCAA 
letter was issued in July 2003, the correspondence appears to 
have been generated after receipt of the appellant's 
assertion that she had developed a back disorder, secondary 
to her service-connected left knee disorder.  Because this 
correspondence did not address the left knee claim, it is 
insufficient to comply with the requirements of the VCAA.  

The record also indicates that the appellant was afforded a 
VA examination in November 2002.  The appellant subsequently 
submitted additional medical evidence, including a December 
2003 letter authored by Jeffrey Thorne, P.T., in which the 
therapist notes that the appellant's knee demonstrates 
internal stability.  Other records dated subsequently to 
November 2002 indicate that the appellant continues to 
complain of pain and diminished function.  Because this 
evidence suggests a worsening of the appellant's knee 
disorder, a clarifying VA medical examination shall be 
ordered.

Accordingly, this matter is remanded for the following:

1. The RO should advise the appellant of 
what evidence would substantiate her 
claim in accordance with the provisions 
of the VCAA.  Contemporaneous with this 
advisement, the RO should ascertain if 
the appellant has received any VA, non- 
VA, or other medical treatment for 
hypertension that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.

2.  The RO should afford the appellant a 
medical examination, to be conducted by a 
qualified physician, to ascertain the 
severity of the service-connected left 
knee  disorder.  The appellant's claims 
folder, and a copy of this remand, must 
be reviewed by the examiner in 
conjunction with the examination, and the 
examiner must acknowledge this receipt 
and review in any report generated as a 
result of this remand.  The examination 
should include any diagnostic tests or 
studies, including radiological studies, 
that are deemed necessary for an accurate 
assessment.


The examiner should conduct an 
examination of the left knee and 
ascertain whether there is clinical 
evidence indicating the appellant's left 
knee is prone to subluxation or other 
instability; provide the range of motion 
for the joint, and document all 
functional limitations due to pain, 
weakness, abnormal movement and 
incoordination, excess fatigability, and 
any other relevant factors noted at 38 
C.F.R. §§ 4.40 and 4.45; see DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

3.  Thereafter, the RO should take such 
additional development action as it deems 
proper with respect to the claim, 
including if appropriate the conduct of 
any other appropriate VA medical 
examinations.  Following such 
development, the RO should review and 
readjudicate the claim. The RO is advised 
that contrary to the advisement provided 
in the June 2003 Supplemental Statement 
of the Case, the appellant's claim for an 
increased disability rating is not 
subject to the requirement that she 
submit new and material evidence.  

If any such action does not resolve the 
claim, the RO shall issue the appellant a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




